                                   Case 19-20140             Doc 11        Filed 10/07/19          Entered 10/07/19 14:52:58                 Desc Main Document             Page 1 of 40



 Fill in this information to identify your case and this filing:

  Debtor 1                          Tosha                        Yvette                     Moore
                                   First Name                   Middle Name                Last Name

  Debtor 2
  (Spouse, if filing)              First Name                   Middle Name                Last Name

  United States Bankruptcy Court for the:                                             Eastern District of Texas
                                                                                                                                                                                   ❑   Check if this is an
  Case number                             19-20140-BTR-13                                                                                                                              amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      ❑ No. Go to Part 2.
      ✔ Yes. Where is the property?
      ❑
      1.1     701 N Cass St                                                   What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
              description
                                                                             ✔ Single-family home
                                                                             ❑                                                                             amount of any secured claims on Schedule D:
                                                                             ❑ Duplex or multi-unit building                                               Creditors Who Have Claims Secured by Property.
                                                                             ❑ Condominium or cooperative                                                Current value of the            Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?                portion you own?
              Jefferson, TX 75657                                            ❑ Land                                                                                   $46,920.00                     $46,920.00
              City                               State        ZIP Code       ❑ Investment property
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                                                                                                         as fee simple, tenancy by the entireties, or a life
               Marion
              County
                                                                             ❑ Other                                                                     estate), if known.
                                                                              Who has an interest in the property? Check one.
                                                                             ✔ Debtor 1 only
                                                                                                                                                           Homestead
                                                                             ❑
                                                                             ❑ Debtor 2 only
                                                                             ❑ Debtor 1 and Debtor 2 only                                                 ❑ Check if this is community property
                                                                             ❑ At least one of the debtors and another
                                                                                                                                                              (see instructions)




    If you own or have more than one, list here:

      1.2      Hwy 49                                                         What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
              description                                                    ❑ Single-family home                                                          amount of any secured claims on Schedule D:
                                                                             ❑ Duplex or multi-unit building                                               Creditors Who Have Claims Secured by Property.
                                                                             ❑ Condominium or cooperative                                                Current value of the            Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?                portion you own?
              Jefferson, TX 75657                                            ✔ Land
                                                                             ❑                                                                                         $3,000.00                      $3,000.00
              City                               State        ZIP Code       ❑ Investment property
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                                                                                                         as fee simple, tenancy by the entireties, or a life
               Marion
              County
                                                                             ❑ Other                                                                     estate), if known.
                                                                              Who has an interest in the property? Check one.
                                                                             ✔ Debtor 1 only
                                                                                                                                                           Fee Simple
                                                                             ❑
                                                                             ❑ Debtor 2 only
                                                                             ❑ Debtor 1 and Debtor 2 only                                                 ❑ Check if this is community property
                                                                             ❑ At least one of the debtors and another
                                                                                                                                                              (see instructions)

 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜             $49,920.00




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                         page 1
                             Case 19-20140         Doc 11   Filed 10/07/19        Entered 10/07/19 14:52:58   Desc Main Document     Page 2 of 40


 Debtor 1               Tosha                    Yvette                  Moore                                         Case number (if known) 19-20140-BTR-13
                        First Name               Middle Name              Last Name




 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
       ❑ No
       ✔ Yes
       ❑
       3.2 Make:                          Toyota               Who has an interest in the property? Check one.        Do not deduct secured claims or exemptions. Put the
                                          128000
                                                               ✔ Debtor 1 only
                                                               ❑                                                      amount of any secured claims on Schedule D:
            Model:
                                                               ❑ Debtor 2 only                                        Creditors Who Have Claims Secured by Property.
                                          2008                 ❑ Debtor 1 and Debtor 2 only                          Current value of the       Current value of the
                                                               ❑ At least one of the debtors and another
            Year:
                                                                                                                     entire property?           portion you own?
            Approximate mileage:                                                                                                  $11,887.50                 $11,887.50
            Other information:                                 ❑Check if this is community property (see
                                                                  instructions)




      If you own or have more than one, list here:

       3.3 Make:                          Nissan               Who has an interest in the property? Check one.        Do not deduct secured claims or exemptions. Put the
                                          Sentra
                                                               ✔ Debtor 1 only
                                                               ❑                                                      amount of any secured claims on Schedule D:
            Model:
                                                               ❑ Debtor 2 only                                        Creditors Who Have Claims Secured by Property.
                                          2012                 ❑ Debtor 1 and Debtor 2 only                          Current value of the       Current value of the
                                                               ❑ At least one of the debtors and another
            Year:
                                          82000                                                                      entire property?           portion you own?
            Approximate mileage:                                                                                                   $5,050.00                 $5,050.00
            Other information:                                 ❑Check if this is community property (see
                                                                  instructions)




       3.1 Make:                          Freightliner         Who has an interest in the property? Check one.        Do not deduct secured claims or exemptions. Put the
                                          Light Duty           ✔ Debtor 1 only
                                                               ❑                                                      amount of any secured claims on Schedule D:
            Model:
                                                               ❑ Debtor 2 only                                        Creditors Who Have Claims Secured by Property.
                                                               ❑ Debtor 1 and Debtor 2 only                          Current value of the       Current value of the
                                                               ❑ At least one of the debtors and another
            Year:
                                          2012
                                                                                                                     entire property?           portion you own?
            Approximate mileage:                                                                                                  $38,000.00                $38,000.00
                                                               ❑Check if this is community property (see
            Other information:                                    instructions)




 4.     Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
        Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
         ✔ No
         ❑
         ❑ Yes



Official Form 106A/B                                                                 Schedule A/B: Property                                                  page 2
                                   Case 19-20140             Doc 11        Filed 10/07/19          Entered 10/07/19 14:52:58                  Desc Main Document          Page 3 of 40


 Debtor 1                   Tosha                         Yvette                           Moore                                                              Case number (if known) 19-20140-BTR-13
                            First Name                    Middle Name                       Last Name



 5.    Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
       you have attached for Part 2. Write that number here.........................................................................................................              ➜            $54,937.50




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                 Current value of the
                                                                                                                                                                                    portion you own?
                                                                                                                                                                                    Do not deduct secured
                                                                                                                                                                                    claims or exemptions.

 6.    Household goods and furnishings
       Examples:       Major appliances, furniture, linens, china, kitchenware

       ❑ No
       ✔ Yes. Describe........
       ❑
                                               See Attached.
                                                                                                                                                                                                 $5,950.00


 7. Electronics
       Examples:       Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                       electronic devices including cell phones, cameras, media players, games

       ❑ No
       ✔ Yes. Describe........
       ❑
                                               See Attached.                                                                                                                                     $4,500.00



 8.    Collectibles of value
       Examples:       Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                       stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
       ✔ No
       ❑
       ❑ Yes. Describe........

 9. Equipment for sports and hobbies
       Examples:       Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                       carpentry tools; musical instruments
       ✔ No
       ❑
       ❑ Yes. Describe........

 10.    Firearms
        Examples:        Pistols, rifles, shotguns, ammunition, and related equipment

        ❑ No
        ✔ Yes. Describe........
        ❑
                                               See Attached.                                                                                                                                       $880.00



 11.    Clothes
        Examples:        Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        ❑ No
        ✔ Yes. Describe........
        ❑
                                               Everyday clothes                                                                                                                                  $1,000.00




Official Form 106A/B                                                                                     Schedule A/B: Property                                                                 page 3
                                      Case 19-20140                  Doc 11          Filed 10/07/19              Entered 10/07/19 14:52:58                         Desc Main Document          Page 4 of 40


 Debtor 1                     Tosha                              Yvette                                 Moore                                                                      Case number (if known) 19-20140-BTR-13
                              First Name                         Middle Name                            Last Name



 12.   Jewelry
       Examples:           Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                     Everyday clothes
                                                                                                                                                                                                                      $1,800.00



 13.   Non-farm animals
       Examples:           Dogs, cats, birds, horses

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                     1 Dog                                                                                                                                                                  $0.00



 14.   Any other personal and household items you did not already list, including any health aids you did not list

       ✔ No
       ❑
       ❑ Yes. Describe........

 15.   Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here........................................................................................................................................➜                                  $14,130.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                                            Current value of the
                                                                                                                                                                                                         portion you own?
                                                                                                                                                                                                         Do not deduct secured
                                                                                                                                                                                                         claims or exemptions.


 16.   Cash
       Examples:           Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
       ✔ No
       ❑
       ❑ Yes........................................................................................................................................................   Cash..............



 17.   Deposits of money
       Examples:           Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                           similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑
                                                                Institution name:



       17.1. Checking account:                                   BBVA #2712 Joint account                                                                                                     $0.00


       17.2. Checking account:                                   BBVA #8320 Business Hearts Homecare                                                                                          $0.00


       17.3. Savings account:


       17.4. Savings account:




Official Form 106A/B                                                                                                    Schedule A/B: Property                                                                       page 4
                                 Case 19-20140     Doc 11    Filed 10/07/19    Entered 10/07/19 14:52:58      Desc Main Document            Page 5 of 40


 Debtor 1                 Tosha                  Yvette                 Moore                                              Case number (if known) 19-20140-BTR-13
                          First Name             Middle Name             Last Name



       17.5. Certificates of deposit:


       17.6. Other financial account:            BBVA #9222 Business JTM                                                            ($677.00)


       17.7. Other financial account:


       17.8. Other financial account:


       17.9. Other financial account:


 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:        Bond funds, investment accounts with brokerage firms, money market accounts
       ✔ No
       ❑
       ❑ Yes..................
       Institution or issuer name:




 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Name of entity:                                                                    % of ownership:




 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Issuer name:




 21.   Retirement or pension accounts
       Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
       ✔ No
       ❑
       ❑ Yes. List each account
            separately.
       Type of account:                Institution name:

       401(k) or similar plan:


       Pension plan:



Official Form 106A/B                                                               Schedule A/B: Property                                                    page 5
                                Case 19-20140          Doc 11     Filed 10/07/19   Entered 10/07/19 14:52:58   Desc Main Document     Page 6 of 40


 Debtor 1                 Tosha                     Yvette                  Moore                                       Case number (if known) 19-20140-BTR-13
                          First Name                Middle Name              Last Name



       IRA:


       Retirement account:


       Keogh:


       Additional account:


 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others
       ✔ No
       ❑
       ❑ Yes.....................
                                    Institution name or individual:

       Electric:


       Gas:


       Heating oil:


       Security deposit on rental unit:


       Prepaid rent:


       Telephone:


       Water:


       Rented furniture:


       Other:


 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................
       Issuer name and description:




 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................
       Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):


Official Form 106A/B                                                                  Schedule A/B: Property                                              page 6
                             Case 19-20140        Doc 11   Filed 10/07/19   Entered 10/07/19 14:52:58      Desc Main Document        Page 7 of 40


 Debtor 1              Tosha                    Yvette                Moore                                           Case number (if known) 19-20140-BTR-13
                       First Name               Middle Name           Last Name




 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:     Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 27.   Licenses, franchises, and other general intangibles
       Examples:     Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                     professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


Money or property owed to you?                                                                                                                 Current value of the
                                                                                                                                               portion you own?
                                                                                                                                               Do not deduct secured
                                                                                                                                               claims or exemptions.


 28.   Tax refunds owed to you

       ✔ No
       ❑
       ❑ Yes.    Give specific information about                                                                        Federal:
                 them, including whether you
                 already filed the returns and the                                                                      State:
                 tax years.......................
                                                                                                                        Local:



 29.   Family support
       Examples:     Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

       ✔ No
       ❑
       ❑ Yes.    Give specific information..........
                                                                                                                        Alimony:

                                                                                                                        Maintenance:

                                                                                                                        Support:

                                                                                                                        Divorce settlement:

                                                                                                                        Property settlement:




Official Form 106A/B                                                            Schedule A/B: Property                                                    page 7
                                   Case 19-20140              Doc 11        Filed 10/07/19           Entered 10/07/19 14:52:58                   Desc Main Document            Page 8 of 40


 Debtor 1                   Tosha                         Yvette                             Moore                                                                Case number (if known) 19-20140-BTR-13
                           First Name                      Middle Name                       Last Name



 30.   Other amounts someone owes you
       Examples:         Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                         Security benefits; unpaid loans you made to someone else
       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 31.   Interests in insurance policies
       Examples:         Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance

       ❑ No
       ✔ Yes.
       ❑            Name the insurance company
                                                                           Company name:                                                             Beneficiary:                      Surrender or refund value:
                    of each policy and list its value....
                                                                            First Acceptance auto insurance policy
                                                                            No cash Value                                                                                                                      $0.00

                                                                            Farmers homeowners insurance policy
                                                                            No cash Value                                                                                                                      $0.00

                                                                            Term Life insurance policy
                                                                            No cash Value                                                                                                                      $0.00




 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:         Accidents, employment disputes, insurance claims, or rights to sue
       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                          ($677.00)



Official Form 106A/B                                                                                       Schedule A/B: Property                                                                     page 8
                               Case 19-20140     Doc 11   Filed 10/07/19   Entered 10/07/19 14:52:58         Desc Main Document      Page 9 of 40


 Debtor 1                Tosha                 Yvette                Moore                                            Case number (if known) 19-20140-BTR-13
                         First Name            Middle Name            Last Name




 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ✔No. Go to Part 6.
       ❑
       ❑Yes. Go to line 38.
                                                                                                                                                 Current value of the
                                                                                                                                                 portion you own?
                                                                                                                                                 Do not deduct secured
                                                                                                                                                 claims or exemptions.

 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........

 39.   Office equipment, furnishings, and supplies
       Examples:      Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ✔ No
       ❑
       ❑ Yes. Describe........

 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       ❑
       ❑ Yes. Describe........

 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........
       Name of entity:                                                                 % of ownership:

                                                                                                         %


 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.........




Official Form 106A/B                                                           Schedule A/B: Property                                                       page 9
                                  Case 19-20140              Doc 11        Filed 10/07/19           Entered 10/07/19 14:52:58                   Desc Main Document              Page 10 of 40


 Debtor 1                   Tosha                         Yvette                             Moore                                                                Case number (if known) 19-20140-BTR-13
                           First Name                      Middle Name                       Last Name



 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                                $0.00



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.

 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.
                                                                                                                                                                                           Current value of the
                                                                                                                                                                                           portion you own?
                                                                                                                                                                                           Do not deduct secured
                                                                                                                                                                                           claims or exemptions.

 47.   Farm animals
       Examples:         Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................

 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............


 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................


 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................


 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............



 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                              $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above




Official Form 106A/B                                                                                       Schedule A/B: Property                                                                    page 10
                                   Case 19-20140               Doc 11         Filed 10/07/19             Entered 10/07/19 14:52:58                     Desc Main Document             Page 11 of 40


 Debtor 1                   Tosha                            Yvette                              Moore                                                                   Case number (if known) 19-20140-BTR-13
                            First Name                       Middle Name                          Last Name



 53.   Do you have other property of any kind you did not already list?
       Examples:          Season tickets, country club membership
       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                                      $0.00



 Part 8: List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜                       $49,920.00


 56.   Part 2: Total vehicles, line 5                                                                                        $54,937.50


 57.   Part 3: Total personal and household items, line 15                                                                   $14,130.00


 58.   Part 4: Total financial assets, line 36                                                                                 ($677.00)


 59.   Part 5: Total business-related property, line 45                                                                              $0.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                                     $0.00


 61.   Part 7: Total other property not listed, line 54                                                +                             $0.00


 62.   Total personal property. Add lines 56 through 61..............                                                        $68,390.50             Copy personal property total➜         +            $68,390.50




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                                     $118,310.50




Official Form 106A/B                                                                                            Schedule A/B: Property                                                                    page 11
                           Case 19-20140    Doc 11   Filed 10/07/19    Entered 10/07/19 14:52:58    Desc Main Document   Page 12 of 40



 Debtor 1              Tosha               Yvette               Moore                                        Case number (if known) 19-20140-BTR-13
                       First Name          Middle Name          Last Name



                                                         SCHEDULE A/B: PROPERTY
                                                                      Continuation Page

 6.   Household goods and furnishings
      Stove                                                                                                                                       $400.00
      Refrigerator                                                                                                                                $900.00
      Dishwasher                                                                                                                                  $300.00
       Washing Machine                                                                                                                            $300.00
      Dryer                                                                                                                                       $300.00
      Living Room Furniture                                                                                                                       $500.00
      Living Room Furniture                                                                                                                     $3,200.00
      Microwave                                                                                                                                       $50.00

 7.   Electronics
      Televisions                                                                                                                               $2,000.00
      Cameras                                                                                                                                     $500.00
      Computers                                                                                                                                 $1,000.00
      Cell Phones                                                                                                                               $1,000.00

 10. Firearms
      Shotgun                                                                                                                                     $180.00
      380                                                                                                                                         $700.00




Official Form 106A/B                                                       Schedule A/B: Property
                              Case 19-20140        Doc 11   Filed 10/07/19    Entered 10/07/19 14:52:58        Desc Main Document   Page 13 of 40



 Fill in this information to identify your case:

  Debtor 1                    Tosha                   Yvette             Moore
                              First Name             Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)         First Name             Middle Name        Last Name

  United States Bankruptcy Court for the:                            Eastern District of Texas

  Case number                      19-20140-BTR-13                                                                                       ❑    Check if this is an
  (if known)                                                                                                                                  amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                           04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

      Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ✔ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ❑
      ❑ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on                 Current value of the       Amount of the exemption you claim          Specific laws that allow exemption
 Schedule A/B that lists this property                         portion you own
                                                               Copy the value from        Check only one box for each exemption.
                                                               Schedule A/B

                                                                                          ✔
 Brief description:
 701 N Cass St Jefferson, TX 75657                                           $46,920.00
                                                                                          ❑                     $0.00               Const. art. 16 §§ 50, 51, Texas Prop.
                                                                                          ❑      100% of fair market value, up to   Code §§ 41.001-.002
 Line from                                                                                       any applicable statutory limit
 Schedule A/B:          1.1


                                                                                          ✔
 Brief description:
 2012 Freightliner Light Duty                                                $38,000.00
                                                                                          ❑                  $10,244.88             Tex. Prop. Code §§ 42.001(a),
                                                                                          ❑      100% of fair market value, up to   42.002(a)(9)
 Line from                                                                                       any applicable statutory limit
 Schedule A/B:          3.1


 3.   Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      ✔ No
      ❑
      ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
         ❑ No
         ❑ Yes




Official Form 106C                                                 Schedule C: The Property You Claim as Exempt                                                     page 1 of 3
                            Case 19-20140    Doc 11   Filed 10/07/19    Entered 10/07/19 14:52:58     Desc Main Document       Page 14 of 40


 Debtor 1             Tosha                 Yvette                Moore                                            Case number (if known) 19-20140-BTR-13
                      First Name            Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on            Current value of the      Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                    portion you own
                                                          Copy the value from       Check only one box for each exemption.
                                                          Schedule A/B

                                                                                    ✔
 Brief description:
 2008 Toyota 128000                                                    $11,887.50
                                                                                    ❑               $11,287.50                Tex. Prop. Code §§ 42.001(a),
                                                                                    ❑   100% of fair market value, up to      42.002(a)(9)
 Line from                                                                              any applicable statutory limit
 Schedule A/B:        3.2


                                                                                    ✔
 Brief description:
 2012 Nissan Sentra                                                    $5,050.00
                                                                                    ❑                  $0.00                  Tex. Prop. Code §§ 42.001(a),
                                                                                    ❑   100% of fair market value, up to      42.002(a)(9)
 Line from                                                                              any applicable statutory limit
 Schedule A/B:        3.3


                                                                                    ✔
 Brief description:
 Stove                                                                    $400.00
                                                                                    ❑                 $400.00                 Tex. Prop. Code §§ 42.001(a),
                                                                                    ❑   100% of fair market value, up to      42.002(a)(1)
 Line from                                                                              any applicable statutory limit
 Schedule A/B:         6


                                                                                    ✔
 Brief description:
 Refrigerator                                                             $900.00
                                                                                    ❑                 $900.00                 Tex. Prop. Code §§ 42.001(a),
                                                                                    ❑   100% of fair market value, up to      42.002(a)(1)
 Line from                                                                              any applicable statutory limit
 Schedule A/B:         6


                                                                                    ✔
 Brief description:
 Dishwasher                                                               $300.00
                                                                                    ❑                 $300.00                 Tex. Prop. Code §§ 42.001(a),
                                                                                    ❑   100% of fair market value, up to      42.002(a)(1)
 Line from                                                                              any applicable statutory limit
 Schedule A/B:         6


                                                                                    ✔
 Brief description:
 Washing Machine                                                          $300.00
                                                                                    ❑                 $300.00                 Tex. Prop. Code §§ 42.001(a),
                                                                                    ❑   100% of fair market value, up to      42.002(a)(1)
 Line from                                                                              any applicable statutory limit
 Schedule A/B:         6


                                                                                    ✔
 Brief description:
 Dryer                                                                    $300.00
                                                                                    ❑                 $300.00                 Tex. Prop. Code §§ 42.001(a),
                                                                                    ❑   100% of fair market value, up to      42.002(a)(1)
 Line from                                                                              any applicable statutory limit
 Schedule A/B:         6


                                                                                    ✔
 Brief description:
 Living Room Furniture                                                    $500.00
                                                                                    ❑                 $500.00                 Tex. Prop. Code §§ 42.001(a),
                                                                                    ❑   100% of fair market value, up to      42.002(a)(1)
 Line from                                                                              any applicable statutory limit
 Schedule A/B:         6


                                                                                    ✔
 Brief description:
 Living Room Furniture                                                 $3,200.00
                                                                                    ❑                $3,200.00                Tex. Prop. Code §§ 42.001(a),
                                                                                    ❑   100% of fair market value, up to      42.002(a)(1)
 Line from                                                                              any applicable statutory limit
 Schedule A/B:         6




Official Form 106C                                          Schedule C: The Property You Claim as Exempt                                                      page 2 of 3
                           Case 19-20140    Doc 11   Filed 10/07/19    Entered 10/07/19 14:52:58     Desc Main Document       Page 15 of 40


 Debtor 1             Tosha                Yvette                Moore                                            Case number (if known) 19-20140-BTR-13
                      First Name           Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on           Current value of the      Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                   portion you own
                                                         Copy the value from       Check only one box for each exemption.
                                                         Schedule A/B

                                                                                   ✔
 Brief description:
 Microwave                                                                $50.00
                                                                                   ❑                 $50.00                  Tex. Prop. Code §§ 42.001(a),
                                                                                   ❑   100% of fair market value, up to      42.002(a)(1)
 Line from                                                                             any applicable statutory limit
 Schedule A/B:         6


                                                                                   ✔
 Brief description:
 Televisions                                                          $2,000.00
                                                                                   ❑                $2,000.00                Tex. Prop. Code §§ 42.001(a),
                                                                                   ❑   100% of fair market value, up to      42.002(a)(1)
 Line from                                                                             any applicable statutory limit
 Schedule A/B:         7


                                                                                   ✔
 Brief description:
 Cameras                                                                 $500.00
                                                                                   ❑                 $500.00                 Tex. Prop. Code §§ 42.001(a),
                                                                                   ❑   100% of fair market value, up to      42.002(a)(1)
 Line from                                                                             any applicable statutory limit
 Schedule A/B:         7


                                                                                   ✔
 Brief description:
 Computers                                                            $1,000.00
                                                                                   ❑                $1,000.00                Tex. Prop. Code §§ 42.001(a),
                                                                                   ❑   100% of fair market value, up to      42.002(a)(1)
 Line from                                                                             any applicable statutory limit
 Schedule A/B:         7


                                                                                   ✔
 Brief description:
 Cell Phones                                                          $1,000.00
                                                                                   ❑                $1,000.00                Tex. Prop. Code §§ 42.001(a),
                                                                                   ❑   100% of fair market value, up to      42.002(a)(1)
 Line from                                                                             any applicable statutory limit
 Schedule A/B:         7


                                                                                   ✔
 Brief description:
 Shotgun                                                                 $180.00
                                                                                   ❑                 $180.00                 Tex. Prop. Code §§ 42.001(a),
                                                                                   ❑   100% of fair market value, up to      42.002(a)(7)
 Line from                                                                             any applicable statutory limit
 Schedule A/B:        10


                                                                                   ✔
 Brief description:
 380                                                                     $700.00
                                                                                   ❑                 $700.00                 Tex. Prop. Code §§ 42.001(a),
                                                                                   ❑   100% of fair market value, up to      42.002(a)(7)
 Line from                                                                             any applicable statutory limit
 Schedule A/B:        10


                                                                                   ✔
 Brief description:
 Everyday clothes                                                     $1,000.00
                                                                                   ❑                $1,000.00                Tex. Prop. Code §§ 42.001(a),
                                                                                   ❑   100% of fair market value, up to      42.002(a)(5)
 Line from                                                                             any applicable statutory limit
 Schedule A/B:        11


                                                                                   ✔
 Brief description:
 Everyday clothes                                                     $1,800.00
                                                                                   ❑                $1,800.00                Tex. Prop. Code §§ 42.001(a),
                                                                                   ❑   100% of fair market value, up to      42.002(a)(6)
 Line from                                                                             any applicable statutory limit
 Schedule A/B:        12



Official Form 106C                                         Schedule C: The Property You Claim as Exempt                                                      page 3 of 3
                       Case 19-20140         Doc 11   Filed UNITED
                                                            10/07/19 ST
                                                                      Entered 10/07/19 14:52:58 COURT
                                                                       ATES BANKRUPTCY           Desc Main Document       Page 16 of 40
                                                               EASTERN DISTRICT OF TEXAS
                                                                  MARSHALL DIVISION

IN RE:   Moore, Tosha Yvette                                                              CASE NO      19-20140-BTR-13

                                                                                          CHAPTER       Chapter 13

                                                SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)

Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                                   Scheme Selected: State
                                                               Gross                  Total                              Total Amount     Total Amount
 No.     Category                                      Property Value         Encumbrances          Total Equity               Exempt      Non-Exempt
 1.      Real Estate                                           $0.00                  $0.00               $0.00                 $0.00            $0.00
 3.       Motor vehicle                                   $49,887.50              $28,355.12         $21,532.38             $21,532.38           $0.00
 4.      Watercraft, trailers, motors                          $0.00                  $0.00               $0.00                 $0.00            $0.00
         homes, and accessories
 6.      Household goods and                                $5,950.00                 $0.00           $5,950.00              $5,950.00           $0.00
         furnishings
 7.      Electronics                                        $4,500.00                 $0.00           $4,500.00              $4,500.00           $0.00
 8.      Collectibles of value                                 $0.00                  $0.00               $0.00                 $0.00            $0.00
 9.      Equipment for sports and hobbies                      $0.00                  $0.00               $0.00                 $0.00            $0.00
 10.     Firearms                                            $880.00                  $0.00             $880.00               $880.00            $0.00
 11.     Clothes                                            $1,000.00                 $0.00           $1,000.00              $1,000.00           $0.00
 12.     Jewelry                                            $1,800.00                 $0.00           $1,800.00              $1,800.00           $0.00
 13.     Nonfarm animals                                       $0.00                  $0.00               $0.00                 $0.00            $0.00
 14.     Other                                                 $0.00                  $0.00               $0.00                 $0.00            $0.00
 16.     Cash                                                  $0.00                  $0.00               $0.00                 $0.00            $0.00
 17.     Deposits of money                                     $0.00                  $0.00               $0.00                 $0.00            $0.00
 18.     Bonds, mutual funds, or publicly                      $0.00                  $0.00               $0.00                 $0.00            $0.00
         traded stocks
 19.     Business Interests, LLC's,                            $0.00                  $0.00               $0.00                 $0.00            $0.00
         Partnerships, Joint Ventures and
         Nonpublicly traded stock
 20.     Bonds and other financial                             $0.00                  $0.00               $0.00                 $0.00            $0.00
         instruments
 21.     Retirement or pension accounts                        $0.00                  $0.00               $0.00                 $0.00            $0.00
 22.     Security deposits and                                 $0.00                  $0.00               $0.00                 $0.00            $0.00
         prepayments
 23.     Annuities                                             $0.00                  $0.00               $0.00                 $0.00            $0.00
 24.     Interest in a qualified education                     $0.00                  $0.00               $0.00                 $0.00            $0.00
         fund, such as an education IRA
 25.     Trusts, equitable or future                           $0.00                  $0.00               $0.00                 $0.00            $0.00
         interests in property
 26.     Copyrights, trademarks, websites                      $0.00                  $0.00               $0.00                 $0.00            $0.00
         and other intellectual property
 27.     Licenses, Franchises, and other                       $0.00                  $0.00               $0.00                 $0.00            $0.00
         general intangibles
 28.     Tax refunds                                           $0.00                  $0.00               $0.00                 $0.00            $0.00
 29.     Family support                                        $0.00                  $0.00               $0.00                 $0.00            $0.00
 30.     Other amounts owed to the debtor                      $0.00                  $0.00               $0.00                 $0.00            $0.00
 31.     Insurance policies                                    $0.00                  $0.00               $0.00                 $0.00            $0.00
 32.     Interest in property from                             $0.00                  $0.00               $0.00                 $0.00            $0.00
         deceased
 33.     Claims against third parties                          $0.00                  $0.00               $0.00                 $0.00            $0.00
                        Case 19-20140         Doc 11   Filed UNITED
                                                             10/07/19 ST
                                                                       Entered 10/07/19 14:52:58 COURT
                                                                        ATES BANKRUPTCY           Desc Main Document         Page 17 of 40
                                                                EASTERN DISTRICT OF TEXAS
                                                                   MARSHALL DIVISION

IN RE:    Moore, Tosha Yvette                                                                CASE NO      19-20140-BTR-13

                                                                                             CHAPTER       Chapter13

                                                 SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                                         Continuation Sheet #1


Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                                     Scheme Selected: State
                                                                Gross                  Total                                Total Amount     Total Amount
 No.      Category                                      Property Value         Encumbrances            Total Equity               Exempt      Non-Exempt
 34.     All other claims, includes                              $0.00                    $0.00              $0.00                 $0.00            $0.00
         contigent/unliquidated claims,
         counter claims, and creditor set
         offs
 35.     Other financial asset                                   $0.00                    $0.00              $0.00                 $0.00            $0.00
 38.     Accounts receivable                                     $0.00                    $0.00              $0.00                 $0.00            $0.00
 39.     Office equipment, furnishings,                          $0.00                    $0.00              $0.00                 $0.00            $0.00
         and supplies
 40.     Machinery, fixtures and                                 $0.00                    $0.00              $0.00                 $0.00            $0.00
         equipment
 41.     Inventory                                               $0.00                    $0.00              $0.00                 $0.00            $0.00
 42.     Interests in partnerships or joint                      $0.00                    $0.00              $0.00                 $0.00            $0.00
         ventures
 43.     Customer lists                                          $0.00                    $0.00              $0.00                 $0.00            $0.00
 44.     Other businessrelated property                          $0.00                    $0.00              $0.00                 $0.00            $0.00


 47.     Farm animals                                            $0.00                    $0.00              $0.00                 $0.00            $0.00
 48.     Crops                                                   $0.00                    $0.00              $0.00                 $0.00            $0.00
 49.     Equipment                                               $0.00                    $0.00              $0.00                 $0.00            $0.00
 50.     Supplies                                                $0.00                    $0.00              $0.00                 $0.00            $0.00
 51.     Other farm or fishing related                           $0.00                    $0.00              $0.00                 $0.00            $0.00
         property
 53.     Other Assets                                            $0.00                    $0.00              $0.00                 $0.00            $0.00

                 TOTALS:                                    $64,017.50               $28,355.12          $35,662.38            $35,662.38           $0.00
                        Case 19-20140      Doc 11     Filed UNITED
                                                            10/07/19 ST
                                                                      Entered 10/07/19 14:52:58 COURT
                                                                       ATES BANKRUPTCY           Desc Main Document                Page 18 of 40
                                                                EASTERN DISTRICT OF TEXAS
                                                                   MARSHALL DIVISION

IN RE:    Moore, Tosha Yvette                                                                CASE NO       19-20140-BTR-13

                                                                                             CHAPTER        Chapter13

                                                SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                                         Continuation Sheet #2


Surrendered Property:
The following property is to be surrendered by the debtor. Although this property is NOT exempt, it is NOT considered "non-exempt" for purposes of this analysis. The
below listed items are to be returned to the lienholder
 Property Description                                                                                 Market Value                     Lien                   Equity
  Real Property
 (None)
  Personal Property
 (None)
                               TOTALS:                                                                        $0.00                   $0.00                     $0.00


Non-exempt Property by Item:
The following property, or a portion thereof, is non-exempt.

 Property Description                                                 Market Value                 Lien                Equity                 Non-Exempt Amount
  Real Property
 (None)
  Personal Property
                         TOTALS:                                         $64,017.50          $28,355.12          $35,662.38                                     $0.00



                                                                  Summary
                  A. Gross Property Value (not including surrendered property)                                        $64,017.50
                  B. Gross Property Value of Surrendered Property                                                         $0.00
                  C. Total Gross Property Value (A+B)                                                                 $64,017.50
                  D. Gross Amount of Encumbrances (not including surrendered property)                                $28,355.12
                  E. Gross Amount of Encumbrances on Surrendered Property                                                 $0.00
                  F. Total Gross Encumbrances (D+E)                                                                   $28,355.12
                  G. Total Equity (not including surrendered property) / (A-D)                                        $35,662.38
                  H. Total Equity in surrendered items (B-E)                                                              $0.00
                  I. Total Equity (C-F)                                                                               $35,662.38
                  J. Total Exemptions Claimed                                                                         $35,662.38
                  K. Total Non-Exempt Property Remaining (G-J)                                                            $0.00
                             Case 19-20140          Doc 11     Filed 10/07/19       Entered 10/07/19 14:52:58           Desc Main Document         Page 19 of 40



 Fill in this information to identify your case:

  Debtor 1                       Tosha                   Yvette                Moore
                                 First Name              Middle Name          Last Name

  Debtor 2
  (Spouse, if filing)            First Name              Middle Name          Last Name

  United States Bankruptcy Court for the:                                Eastern District of Texas

  Case number                         19-20140-BTR-13                                                                                                   ❑    Check if this is an
  (if known)                                                                                                                                                 amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      ❑No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List All Secured Claims

 2.     List all secured claims. If a creditor has more than one secured claim, list the creditor separately for            Column A               Column B              Column C
        each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much           Amount of claim        Value of collateral   Unsecured
        as possible, list the claims in alphabetical order according to the creditor’s name.                                Do not deduct the      that supports         portion
                                                                                                                            value of collateral.   this claim            If any
 2.1 Five Star Auto                                          Describe the property that secures the claim:                             $600.00            $11,887.50                 $0.00
        Creditor's Name
                                                              2008 Toyota 128000
         9525 Crowley Rd
        Number          Street
         Fort Worth, TX 76134                                As of the date you file, the claim is: Check all that apply.
        City                      State       ZIP Code       ❑Contingent
        Who owes the debt? Check one.                        ❑Unliquidated
        ✔ Debtor 1 only
        ❑                                                    ❑Disputed
        ❑Debtor 2 only                                       Nature of lien. Check all that apply.
        ❑Debtor 1 and Debtor 2 only                          ❑An agreement you made (such as mortgage or
        ❑At least one of the debtors and another                  secured car loan)
        ❑Check if this claim relates to a                    ❑Statutory lien (such as tax lien, mechanic's lien)
           community debt
                                                             ❑Judgment lien from a lawsuit
        Date debt was incurred                               ❑Other (including a right to offset)
                                                             Last 4 digits of account number

         Add the dollar value of your entries in Column A on this page. Write that number here:                                               $600.00




Official Form 106D                                             Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 3
                           Case 19-20140    Doc 11     Filed 10/07/19       Entered 10/07/19 14:52:58           Desc Main Document         Page 20 of 40


 Debtor 1              Tosha               Yvette                     Moore                                                 Case number (if known) 19-20140-BTR-13
                       First Name          Middle Name                Last Name


                                                                                                                    Column A               Column B              Column C
              Additional Page
                                                                                                                    Amount of claim        Value of collateral   Unsecured
  Part 1:     After listing any entries on this page, number them beginning with                                    Do not deduct the      that supports         portion
              2.3, followed by 2.4, and so forth.                                                                   value of collateral.   this claim            If any



 2.2 Freedom Truck Finance, LLC                      Describe the property that secures the claim:                          $27,755.12            $38,000.00                   $0.00
     Creditor's Name
                                                      2012 Freightliner Light Duty
      PO Box 515797
     Number          Street
      Dallas, TX 75251                               As of the date you file, the claim is: Check all that apply.
     City                     State   ZIP Code       ❑Contingent
     Who owes the debt? Check one.                   ❑Unliquidated
     ✔ Debtor 1 only
     ❑                                               ❑Disputed
     ❑Debtor 2 only                                  Nature of lien. Check all that apply.
     ❑Debtor 1 and Debtor 2 only                     ❑An agreement you made (such as mortgage or
     ❑At least one of the debtors and another           secured car loan)
     ❑Check if this claim relates to a               ❑Statutory lien (such as tax lien, mechanic's lien)
        community debt
                                                     ❑Judgment lien from a lawsuit
     Date debt was incurred                          ❑Other (including a right to offset)
     09/29/2018
                                                     Last 4 digits of account number 1            0   0    1




 2.3 Nelson, Rodney Keith                            Describe the property that secures the claim:                          $15,000.00              $3,000.00          $12,000.00
     Creditor's Name
                                                      Hwy 49 Jefferson, TX 75657
      4476 FM 3001
     Number          Street
      Jefferson, TX 75657                            As of the date you file, the claim is: Check all that apply.
     City                     State   ZIP Code       ❑Contingent
     Who owes the debt? Check one.                   ❑Unliquidated
     ✔ Debtor 1 only
     ❑                                               ❑Disputed
     ❑Debtor 2 only                                  Nature of lien. Check all that apply.
     ❑Debtor 1 and Debtor 2 only                     ❑An agreement you made (such as mortgage or
     ❑At least one of the debtors and another           secured car loan)
     ❑Check if this claim relates to a               ❑Statutory lien (such as tax lien, mechanic's lien)
        community debt
                                                     ❑Judgment lien from a lawsuit
     Date debt was incurred                          ❑Other (including a right to offset)
                                                     Last 4 digits of account number




      Add the dollar value of your entries in Column A on this page. Write that number here:                                       $42,755.12




Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 3
                            Case 19-20140    Doc 11     Filed 10/07/19       Entered 10/07/19 14:52:58           Desc Main Document         Page 21 of 40


 Debtor 1              Tosha                Yvette                     Moore                                                 Case number (if known) 19-20140-BTR-13
                       First Name           Middle Name                Last Name


                                                                                                                     Column A               Column B              Column C
              Additional Page
                                                                                                                     Amount of claim        Value of collateral   Unsecured
  Part 1:     After listing any entries on this page, number them beginning with                                     Do not deduct the      that supports         portion
              2.3, followed by 2.4, and so forth.                                                                    value of collateral.   this claim            If any



 2.4 North East Texas Credit Union                    Describe the property that secures the claim:                          $27,755.12            $46,920.00                   $0.00
     Creditor's Name
                                                       701 N Cass St Jefferson, TX 75657
      1115 Lone Star Blvd
     Number          Street
      Terrell, TX 75160                               As of the date you file, the claim is: Check all that apply.
     City                     State   ZIP Code        ❑Contingent
     Who owes the debt? Check one.                    ❑Unliquidated
     ✔ Debtor 1 only
     ❑                                                ❑Disputed
     ❑Debtor 2 only                                   Nature of lien. Check all that apply.
     ❑Debtor 1 and Debtor 2 only                      ❑An agreement you made (such as mortgage or
     ❑At least one of the debtors and another            secured car loan)
     ❑Check if this claim relates to a                ❑Statutory lien (such as tax lien, mechanic's lien)
        community debt
                                                      ❑Judgment lien from a lawsuit
     Date debt was incurred                           ❑Other (including a right to offset)
     01/2009

                                                      Last 4 digits of account number




 2.5 Peoplefund                                       Describe the property that secures the claim:                          $40,388.00            $51,970.00                   $0.00
     Creditor's Name
                                                       2012 Nissan Sentra
      2921 E 17th St                                   701 N Cass St Jefferson, TX 75657
     Number          Street
      Austin, TX 78702                                As of the date you file, the claim is: Check all that apply.
     City                     State   ZIP Code        ❑Contingent
     Who owes the debt? Check one.                    ❑Unliquidated
     ✔ Debtor 1 only
     ❑                                                ❑Disputed
     ❑Debtor 2 only                                   Nature of lien. Check all that apply.
     ❑Debtor 1 and Debtor 2 only                      ❑An agreement you made (such as mortgage or
     ❑At least one of the debtors and another            secured car loan)
     ❑Check if this claim relates to a                ❑Statutory lien (such as tax lien, mechanic's lien)
        community debt
                                                      ❑Judgment lien from a lawsuit
     Date debt was incurred                           ❑Other (including a right to offset)
                                                      Last 4 digits of account number 3 M 3 R




      Add the dollar value of your entries in Column A on this page. Write that number here:                                        $68,143.12
      If this is the last page of your form, add the dollar value totals from all pages. Write that number                         $111,498.24
      here:




Official Form 106D                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 3 of 3
                            Case 19-20140          Doc 11   Filed 10/07/19   Entered 10/07/19 14:52:58       Desc Main Document           Page 22 of 40


 Fill in this information to identify your case:

  Debtor 1                   Tosha                    Yvette            Moore
                             First Name              Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name              Middle Name        Last Name

  United States Bankruptcy Court for the:                           Eastern District of Texas

  Case number                      19-20140-BTR-13                                                                                           ❑    Check if this is an
  (if known)                                                                                                                                      amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 Part 1: List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
     ❑ No. Go to Part 2.
     ✔ Yes.
     ❑
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
     identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
     possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
     Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total        Priority          Nonpriority
                                                                                                                                  claim        amount            amount

2.1      Internal Revenue Service                                                                                                   $2,237.77        $2,237.77              $0.00
                                                                      Last 4 digits of account number
        Priority Creditor's Name
                                                                      When was the debt incurred?
         Insolvency
                                                                      As of the date you file, the claim is: Check all that
         PO Box 21126                                                 apply.
        Number           Street                                       ❑ Contingent
         Philadelphia, PA 19114                                       ❑ Unliquidated
        City                               State      ZIP Code
                                                                      ❑ Disputed
        Who incurred the debt? Check one.
        ✔ Debtor 1 only
        ❑
                                                                      Type of PRIORITY unsecured claim:
                                                                      ❑ Domestic support obligations
        ❑ Debtor 2 only                                               ✔ Taxes and certain other debts you owe the
                                                                      ❑
        ❑ Debtor 1 and Debtor 2 only                                      government
        ❑ At least one of the debtors and another                     ❑ Claims for death or personal injury while you were
        ❑ Check if this claim is for a community debt                     intoxicated
        Is the claim subject to offset?                               ❑ Other. Specify
        ✔ No
        ❑
        ❑ Yes
2.2      Lee Law Firm, PLLC                                                                                                         $3,605.00        $3,605.00              $0.00
                                                                      Last 4 digits of account number
        Priority Creditor's Name
                                                                      When was the debt incurred?
         8701 Bedford Euless Rd 510
        Number           Street
                                                                      As of the date you file, the claim is: Check all that
                                                                      apply.
         Hurst, TX 76053
                                                                      ❑ Contingent
                                                                      ❑ Unliquidated
        City                               State      ZIP Code
        Who incurred the debt? Check one.
        ✔ Debtor 1 only                                               ❑ Disputed
        ❑
        ❑ Debtor 2 only                                              Type of PRIORITY unsecured claim:
        ❑ Debtor 1 and Debtor 2 only                                 ❑ Domestic support obligations
        ❑ At least one of the debtors and another                    ❑ Taxes and certain other debts you owe the
        ❑ Check if this claim is for a community debt
                                                                         government
                                                                     ❑ Claims for death or personal injury while you were
         Is the claim subject to offset?                                 intoxicated
         ❑✔ No                                                       ✔ Other. Specify
                                                                     ❑
         ❑ Yes                                                           Attorney Fees
Official Form 106E/F                                             Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 1 of 7
                            Case 19-20140         Doc 11   Filed 10/07/19    Entered 10/07/19 14:52:58        Desc Main Document           Page 23 of 40


 Debtor 1              Tosha                  Yvette                    Moore                                              Case number (if known) 19-20140-BTR-13
                       First Name              Middle Name              Last Name

 Part 2: List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      ❑     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      ✔
      ❑     Yes.
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
     unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
     than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
     Part 2.
                                                                                                                                                             Total claim

4.1     Capital One Bank USA                                                                                                                                               $179.00
                                                                                  Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?
        15000 Capital One Dr
        Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Henrico, VA 23238                                                         ❑ Contingent
        City                              State      ZIP Code                     ❑ Unliquidated
        Who incurred the debt? Check one.                                         ❑ Disputed
        ✔
        ❑ Debtor 1 only                                                           Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                           ❑ Student loans
        ❑ Debtor 1 and Debtor 2 only                                              ❑ Obligations arising out of a separation agreement or
        ❑ At least one of the debtors and another                                     divorce that you did not report as priority claims
        ❑ Check if this claim is for a community debt                             ❑ Debts to pension or profit-sharing plans, and other
                                                                                      similar debts
        Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑                                                                             Credit Card
        ❑ Yes
4.2     Commonwealth Financial                                                                                                                                        $1,896.00
                                                                                  Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?
        245 Main Street
        Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Scranton, PA 18519                                                        ❑ Contingent
        City                              State      ZIP Code                     ❑ Unliquidated
        Who incurred the debt? Check one.                                         ❑ Disputed
        ✔ Debtor 1 only
        ❑                                                                         Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                           ❑ Student loans
        ❑ Debtor 1 and Debtor 2 only                                              ❑ Obligations arising out of a separation agreement or
        ❑ At least one of the debtors and another                                     divorce that you did not report as priority claims
        ❑ Check if this claim is for a community debt                             ❑ Debts to pension or profit-sharing plans, and other
                                                                                      similar debts
        Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑                                                                             Collecting for - Medical Bills
        ❑ Yes
4.3     Conns Credit Corp                                                         Last 4 digits of account number 6635                                                $1,874.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?
        3295 College St
                                                                                  As of the date you file, the claim is: Check all that apply.
        Number           Street
        Beaumont, TX 77701
                                                                                  ❑ Contingent
        City                              State      ZIP Code                     ❑ Unliquidated
        Who incurred the debt? Check one.                                         ❑ Disputed
        ✔ Debtor 1 only
        ❑                                                                         Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                           ❑ Student loans
        ❑ Debtor 1 and Debtor 2 only                                              ❑ Obligations arising out of a separation agreement or
        ❑ At least one of the debtors and another                                     divorce that you did not report as priority claims
        ❑ Check if this claim is for a community debt                             ❑ Debts to pension or profit-sharing plans, and other
                                                                                      similar debts
        Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑                                                                             Credit Card
        ❑ Yes



Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                          page 2 of 7
                              Case 19-20140      Doc 11   Filed 10/07/19   Entered 10/07/19 14:52:58      Desc Main Document          Page 24 of 40



 Debtor 1              Tosha                  Yvette                 Moore                                             Case number (if known) 19-20140-BTR-13
                       First Name             Middle Name            Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                              Total claim


4.4     Cresco Capital                                                        Last 4 digits of account number 9903                                              $2,729.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        57575 190th St
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Pacific Junction, IA 51561                                            ❑   Contingent
       City                              State      ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑
       ✔
                                                                                  Other. Specify
       ❑      No                                                                  Lease deficiency
       ❑      Yes
4.5     Diversified Consultant                                                Last 4 digits of account number 7710                                                  $353.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        10550 Derrwood Park Blvd
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Jacksonville, FL 32256                                                ❑   Contingent
       City                              State      ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑
       ✔
                                                                                  Other. Specify
       ❑      No                                                                  Collecting for - Sprint
       ❑      Yes
4.6     EOS CCA                                                               Last 4 digits of account number 0297                                                  $294.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        700 Longwater Drive
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Norwell, MA 02061                                                     ❑   Contingent
       City                              State      ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑
       ✔
                                                                                  Other. Specify
       ❑      No                                                                  Collecting for - Medical Bills
       ❑      Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 3 of 7
                              Case 19-20140      Doc 11   Filed 10/07/19   Entered 10/07/19 14:52:58      Desc Main Document          Page 25 of 40



 Debtor 1              Tosha                  Yvette                 Moore                                             Case number (if known) 19-20140-BTR-13
                       First Name             Middle Name            Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                              Total claim


4.7     Fed Loan Serv                                                         Last 4 digits of account number 6862                                             $45,293.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 60610
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Harrisburg, PA 17106                                                  ❑   Contingent
       City                              State      ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ✔
                                                                              ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?
                                                                              ❑
       ✔
                                                                                  Other. Specify
       ❑      No                                                                  Student loan
       ❑      Yes
4.8     Jefferson Capital                                                     Last 4 digits of account number 8563                                              $3,157.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        16 McLeland Rd
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Saint Cloud, MN 56303                                                 ❑   Contingent
       City                              State      ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑
       ✔
                                                                                  Other. Specify
       ❑      No                                                                  Collecting for - Verizon
       ❑      Yes
4.9     Merchants Credit                                                                                                                                        $1,988.00
                                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        223 W Jackson Blvd 700
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Chicago, IL 60606                                                     ❑   Contingent
       City                              State      ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?
                                                                              ✔
                                                                              ❑
       ✔
       ❑      No
                                                                                  Other. Specify
                                                                                  Collecting for - Medical Bills
       ❑      Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 4 of 7
                              Case 19-20140      Doc 11   Filed 10/07/19   Entered 10/07/19 14:52:58      Desc Main Document          Page 26 of 40



 Debtor 1              Tosha                  Yvette                 Moore                                             Case number (if known) 19-20140-BTR-13
                       First Name             Middle Name            Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                              Total claim


4.10    Navy Federal Credit Union                                                                                                                              $15,914.00
                                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 3700
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Merrifield, VA 22119                                                  ❑   Contingent
       City                              State      ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?
                                                                              ✔
                                                                              ❑
       ✔
       ❑      No
                                                                                  Other. Specify
                                                                                  Credit Card
       ❑      Yes
4.11    One United Bank                                                                                                                                             $404.00
                                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        3683 Crenshaw Blvd
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Los Angeles, CA 90016                                                 ❑   Contingent
       City                              State      ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?
                                                                              ✔
                                                                              ❑
       ✔
       ❑      No
                                                                                  Other. Specify
                                                                                  Credit Card
       ❑      Yes
4.12    SouthStar Capital                                                                                                                                       $6,476.78
                                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        900 Wando P)ark Blvd
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Mount Pleasant, SC 29464                                              ❑   Contingent
       City                              State      ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?
                                                                              ✔
                                                                              ❑
       ✔
       ❑      No
                                                                                  Other. Specify

       ❑      Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 5 of 7
                              Case 19-20140      Doc 11   Filed 10/07/19   Entered 10/07/19 14:52:58      Desc Main Document          Page 27 of 40



 Debtor 1              Tosha                  Yvette                 Moore                                             Case number (if known) 19-20140-BTR-13
                       First Name             Middle Name            Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                              Total claim


4.13    Southwest Recovery Service                                            Last 4 digits of account number 1825                                              $3,268.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        17311 Dallas Pkwy Ste 23
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Dallas, TX 75248                                                      ❑   Contingent
       City                              State      ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑
       ✔
                                                                                  Other. Specify
       ❑      No                                                                  Collecting for - KLLM Driving
       ❑      Yes
4.14    Synerprise Consulting Services                                        Last 4 digits of account number 1787                                                  $281.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        2809 Regal Rd Ste 107
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Dallas, TX 75373-0001                                                 ❑   Contingent
       City                              State      ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑
       ✔
                                                                                  Other. Specify
       ❑      No                                                                  Collecting for - Medical Bills
       ❑      Yes
4.15    TBOM/Contfin                                                                                                                                                $516.00
                                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        45500 New Linden Hill Rd
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Wilmington, DE 19808                                                  ❑   Contingent
       City                              State      ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?
                                                                              ✔
                                                                              ❑
       ✔
       ❑      No
                                                                                  Other. Specify
                                                                                  Credit Card
       ❑      Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 6 of 7
                           Case 19-20140      Doc 11     Filed 10/07/19     Entered 10/07/19 14:52:58   Desc Main Document     Page 28 of 40



 Debtor 1              Tosha                Yvette                  Moore                                         Case number (if known) 19-20140-BTR-13
                       First Name           Middle Name             Last Name

 Part 4: Add the Amounts for Each Type of Unsecured Claim

  6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
     type of unsecured claim.




                                                                                                 Total claim


                   6a. Domestic support obligations                                    6a.                           $0.00
 Total claims
 from Part 1       6b. Taxes and certain other debts you owe the                       6b.                       $2,237.77
                       government

                   6c. Claims for death or personal injury while you                   6c.                           $0.00
                       were intoxicated

                   6d. Other. Add all other priority unsecured claims.                 6d.   +                   $3,605.00
                       Write that amount here.

                   6e. Total. Add lines 6a through 6d.                                 6e.                         $5,842.77




                                                                                                 Total claim


                   6f. Student loans                                                   6f.                       $45,293.00
 Total claims
 from Part 2       6g. Obligations arising out of a separation                         6g.                           $0.00
                       agreement or divorce that you did not report as
                       priority claims

                   6h. Debts to pension or profit-sharing plans, and                   6h.                           $0.00
                       other similar debts

                   6i. Other. Add all other nonpriority unsecured claims.              6i.   +                   $39,329.78
                       Write that amount here.

                   6j. Total. Add lines 6f through 6i.                                 6j.                        $84,622.78




Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         page 7 of 7
                                Case 19-20140        Doc 11   Filed 10/07/19   Entered 10/07/19 14:52:58      Desc Main Document            Page 29 of 40



 Fill in this information to identify your case:

     Debtor 1                   Tosha                   Yvette            Moore
                                First Name             Middle Name        Last Name

     Debtor 2
     (Spouse, if filing)        First Name             Middle Name        Last Name

     United States Bankruptcy Court for the:                          Eastern District of Texas

     Case number                     19-20140-BTR-13                                                                                           ❑    Check if this is an
     (if known)                                                                                                                                     amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).

 1.     Do you have any executory contracts or unexpired leases?
        ✔No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        ❑
        ❑Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
       vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.



       Person or company with whom you have the contract or lease                                 State what the contract or lease is for

2.1

        Name

        Number         Street

        City                                 State     ZIP Code

2.2

        Name

        Number         Street

        City                                 State     ZIP Code

2.3

        Name

        Number         Street

        City                                 State     ZIP Code

2.4

        Name

        Number         Street

        City                                 State     ZIP Code




Official Form 106G                                                Schedule G: Executory Contracts and Unexpired Leases                                                    page 1 of 1
                                 Case 19-20140        Doc 11    Filed 10/07/19    Entered 10/07/19 14:52:58    Desc Main Document        Page 30 of 40



 Fill in this information to identify your case:

  Debtor 1                        Tosha                   Yvette              Moore
                                 First Name              Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)            First Name              Middle Name         Last Name

  United States Bankruptcy Court for the:                                 Eastern District of Texas

  Case number                           19-20140-BTR-13                                                                                      ❑     Check if this is an
  (if known)                                                                                                                                       amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                   12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      ✔ No
      ❑
      ❑Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California, Idaho,
    Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      ❑No. Go to line 3.
      ✔Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
      ❑
        ❑No
        ✔Yes. In which community state or territory did you live? Texas
        ❑                                                                                                 . Fill in the name and current address of that person.
               Moore, Amelia
               Name of your spouse, former spouse, or legal equivalent
               701 N Cass St
               Number          Street
               Jefferson, TX 75657
               City                                   State    ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
    codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
    Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

      Column 1: Your codebtor                                                                                  Column 2: The creditor to whom you owe the debt
                                                                                                                 Check all schedules that apply:
3.1                                                                                                              ❑Schedule D, line
      Name
                                                                                                                 ❑Schedule E/F, line
      Number          Street                                                                                     ❑Schedule G, line
      City                                    State     ZIP Code




Official Form 106H                                                                Schedule H: Your Codebtors                                                             page 1 of 1
                            Case 19-20140          Doc 11   Filed 10/07/19   Entered 10/07/19 14:52:58         Desc Main Document       Page 31 of 40



 Fill in this information to identify your case:

  Debtor 1                   Tosha                    Yvette            Moore
                             First Name              Middle Name       Last Name

  Debtor 2
  (Spouse, if filing)        First Name              Middle Name       Last Name                                                 Check if this is:

  United States Bankruptcy Court for the:                           Eastern District of Texas                                    ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                      19-20140-BTR-13                                                                                     chapter 13 income as of the following date:
  (if known)

                                                                                                                                       MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                                 Debtor 1                                           Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status             ✔Employed ❑Not Employed
                                                                             ❑                                                            ✔ Not Employed
                                                                                                                                ❑Employed ❑
     attach a separate page with
     information about additional              Occupation
     employers.
                                               Employer's name               Self-Employed
     Include part time, seasonal, or
     self-employed work.
                                               Employer's address
     Occupation may include student                                           Number Street                                     Number Street
     or homemaker, if it applies.




                                                                              City                     State     Zip Code       City                    State      Zip Code

                                               How long employed there?


 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                           For Debtor 1      For Debtor 2 or
                                                                                                                             non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.               2.                   $0.00                     $0.00

 3. Estimate and list monthly overtime pay.                                                   3.   +               $0.00    +                $0.00


 4. Calculate gross income. Add line 2 + line 3.                                              4.                   $0.00                     $0.00




Official Form 106I                                                            Schedule I: Your Income                                                                   page 1
                                  Case 19-20140               Doc 11         Filed 10/07/19            Entered 10/07/19 14:52:58    Desc Main Document      Page 32 of 40


 Debtor 1                   Tosha                          Yvette                              Moore                                           Case number (if known) 19-20140-BTR-13
                            First Name                      Middle Name                         Last Name


                                                                                                                                    For Debtor 1       For Debtor 2 or
                                                                                                                                                       non-filing spouse
      Copy line 4 here....................................................................................➔            4.                 $0.00                    $0.00
 5.   List all payroll deductions:
      5a. Tax, Medicare, and Social Security deductions                                                                5a.                $0.00                    $0.00
      5b. Mandatory contributions for retirement plans                                                                 5b.                $0.00                    $0.00
      5c. Voluntary contributions for retirement plans                                                                 5c.                $0.00                    $0.00
      5d. Required repayments of retirement fund loans                                                                 5d.                $0.00                    $0.00
      5e. Insurance                                                                                                    5e.                $0.00                    $0.00
      5f. Domestic support obligations                                                                                 5f.                $0.00                    $0.00
      5g. Union dues                                                                                                   5g.                $0.00                    $0.00

      5h. Other deductions. Specify:                                                                                   5h.   +             $0.00       +           $0.00

 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                      6.                 $0.00                    $0.00
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.                 $0.00                    $0.00
 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.
                                                                                                                       8a.             $1,683.84                   $0.00
      8b. Interest and dividends
                                                                                                                       8b.                $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.
                                                                                                                       8c.                $0.00                    $0.00
      8d. Unemployment compensation
                                                                                                                       8d.                $0.00                    $0.00
      8e. Social Security
                                                                                                                       8e.                $0.00                  $981.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:
                                                                                                                       8f.                $0.00                    $0.00
      8g. Pension or retirement income
                                                                                                                       8g.                $0.00                    $0.00
      8h. Other monthly income. Specify: Anticipated Income
                                                                                                                       8h.   +         $3,000.00       +           $0.00


 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                            9.              $4,683.84                 $981.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                         10.             $4,683.84   +              $981.00        =       $5,664.84

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                                         11. +              $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                               12.          $5,664.84
                                                                                                                                                                                 Combined
                                                                                                                                                                                 monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ✔ No.
      ❑
      ❑Yes. Explain:
Official Form 106I                                                                                        Schedule I: Your Income                                                          page 2
                             Case 19-20140    Doc 11    Filed 10/07/19   Entered 10/07/19 14:52:58   Desc Main Document   Page 33 of 40


 Debtor 1                Tosha               Yvette                Moore                                      Case number (if known) 19-20140-BTR-13
                         First Name          Middle Name           Last Name


   8a. Attached Statement

                                                                         JTM Express LLP

   FINANCIAL REVIEW OF THE DEBTOR'S BUSINESS (NOTE: ONLY INCLUDE information directly related to the business operation.)
   PART A - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:
        1    Gross Monthly Income:                                                                                                                $6,671.43
   PART B - ESTIMATED AVERAGE FUTURE MONTHLY EXPENSES:
        2    Ordinary and necessary expense                                                                                   $4,748.86
        3    Net Employee Payroll (Other than debtor)                                                                             $0.00
        4    Payroll Taxes                                                                                                        $0.00
        5    Unemployment Taxes                                                                                                   $0.00
        6    Worker's Compensation                                                                                                $0.00
        7    Other Taxes                                                                                                          $0.00
        8    Inventory Purchases (Including raw materials)                                                                        $0.00
        9    Purchase of Feed/Fertilizer/Seed/Spray                                                                               $0.00
        10   Rent (Other than debtor's principal residence)                                                                       $0.00
        11   Utilities                                                                                                            $0.00
        12   Office Expenses and Supplies                                                                                         $0.00
        13   Repairs and Maintenance                                                                                          $1,042.86
        14   Vehicle Expenses                                                                                                   $254.29
        15   Travel and Entertainment                                                                                           $137.14
        16   Equipment Rental and Leases                                                                                          $0.00
        17   Legal/Accounting/Other Professional Fees                                                                             $0.00
        18   Insurance                                                                                                            $0.00
        19   Employee Benefits (e.g., pension, medical, etc.)                                                                     $0.00
        20   Payments to be Made Directly by Debtor to Secured Creditors for Pre-Petition Business
             Debts
             TOTAL PAYMENTS TO SECURED CREDITORS                                                                                  $0.00

        21   Other Expenses
             TOTAL OTHER EXPENSES                                                                                                 $0.00
                                                                                                                                                  $6,183.14
        22   TOTAL MONTHLY EXPENSES(Add item 2 - 21)
   PART C - ESTIMATED AVERAGE NET MONTHLY INCOME:
        23   AVERAGE NET MONTHLY INCOME(Subtract item 23 from item 1)                                                                                  $488.29




Official Form 106I                                                         Schedule I: Your Income                                                       page 3
                             Case 19-20140    Doc 11    Filed 10/07/19   Entered 10/07/19 14:52:58   Desc Main Document   Page 34 of 40


 Debtor 1                Tosha               Yvette                Moore                                      Case number (if known) 19-20140-BTR-13
                         First Name          Middle Name           Last Name


   8a. Attached Statement

                                                                                 IH2S

   FINANCIAL REVIEW OF THE DEBTOR'S BUSINESS (NOTE: ONLY INCLUDE information directly related to the business operation.)
   PART A - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:
        1    Gross Monthly Income:                                                                                                                $1,231.36
   PART B - ESTIMATED AVERAGE FUTURE MONTHLY EXPENSES:
        2    Ordinary and necessary expense                                                                                      $35.81
        3    Net Employee Payroll (Other than debtor)                                                                             $0.00
        4    Payroll Taxes                                                                                                        $0.00
        5    Unemployment Taxes                                                                                                   $0.00
        6    Worker's Compensation                                                                                                $0.00
        7    Other Taxes                                                                                                          $0.00
        8    Inventory Purchases (Including raw materials)                                                                        $0.00
        9    Purchase of Feed/Fertilizer/Seed/Spray                                                                               $0.00
        10   Rent (Other than debtor's principal residence)                                                                       $0.00
        11   Utilities                                                                                                            $0.00
        12   Office Expenses and Supplies                                                                                         $0.00
        13   Repairs and Maintenance                                                                                              $0.00
        14   Vehicle Expenses                                                                                                     $0.00
        15   Travel and Entertainment                                                                                             $0.00
        16   Equipment Rental and Leases                                                                                          $0.00
        17   Legal/Accounting/Other Professional Fees                                                                             $0.00
        18   Insurance                                                                                                            $0.00
        19   Employee Benefits (e.g., pension, medical, etc.)                                                                     $0.00
        20   Payments to be Made Directly by Debtor to Secured Creditors for Pre-Petition Business
             Debts
             TOTAL PAYMENTS TO SECURED CREDITORS                                                                                  $0.00

        21   Other Expenses
             TOTAL OTHER EXPENSES                                                                                                 $0.00
                                                                                                                                                       $35.81
        22   TOTAL MONTHLY EXPENSES(Add item 2 - 21)
   PART C - ESTIMATED AVERAGE NET MONTHLY INCOME:
        23   AVERAGE NET MONTHLY INCOME(Subtract item 23 from item 1)                                                                             $1,195.55




Official Form 106I                                                         Schedule I: Your Income                                                      page 4
                             Case 19-20140         Doc 11    Filed 10/07/19       Entered 10/07/19 14:52:58   Desc Main Document         Page 35 of 40



 Fill in this information to identify your case:

  Debtor 1                   Tosha                    Yvette                 Moore
                             First Name              Middle Name            Last Name                               Check if this is:
  Debtor 2                                                                                                          ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                               ❑A supplement showing postpetition
                                                                                                                        chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                              Eastern District of Texas

  Case number                      19-20140-BTR-13                                                                      MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ✔No. Go to line 2.
     ❑
     ❑Yes. Does Debtor 2 live in a separate household?
            ❑No
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ✔ No
                                                   ❑
     Do not list Debtor 1 and
     Debtor 2.
                                                   ❑Yes. Fill out this information for    Dependent's relationship to
                                                                                          Debtor 1 or Debtor 2
                                                                                                                               Dependent's
                                                                                                                               age
                                                                                                                                                   Does dependent live
                                                                                                                                                   with you?
                                                      each dependent...............
     Do not state the dependents' names.
                                                                                                                                                    ❑No. ❑Yes.
                                                                                                                                                    ❑No. ❑Yes.
                                                                                                                                                    ❑No. ❑Yes.
                                                                                                                                                    ❑No. ❑Yes.
                                                                                                                                                    ❑No. ❑Yes.
 3. Do your expenses include expenses              ✔ No
                                                   ❑
    of people other than yourself and
    your dependents?
                                                   ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                     Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                 4.


     If not included in line 4:
                                                                                                                                   4a.                         $0.00
     4a. Real estate taxes
                                                                                                                                   4b.                       $222.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                   4c.                         $0.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                   4d.
     4d. Homeowner's association or condominium dues                                                                                                           $0.00




Official Form 106J                                                                    Schedule J: Your Expenses                                                          page 1
                              Case 19-20140     Doc 11     Filed 10/07/19   Entered 10/07/19 14:52:58   Desc Main Document    Page 36 of 40


 Debtor 1              Tosha                  Yvette                   Moore                                     Case number (if known) 19-20140-BTR-13
                       First Name              Middle Name              Last Name


                                                                                                                                 Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                                      5.

 6.    Utilities:
       6a. Electricity, heat, natural gas                                                                              6a.                       $200.00

       6b. Water, sewer, garbage collection                                                                            6b.                        $90.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                                              6c.                       $130.00

       6d. Other. Specify:                      Cable & Internet                                                       6d.                       $180.00

 7.    Food and housekeeping supplies                                                                                  7.                        $400.00

 8.    Childcare and children’s education costs                                                                        8.                          $0.00

 9.    Clothing, laundry, and dry cleaning                                                                             9.                         $25.00

 10. Personal care products and services                                                                               10.                       $100.00

 11.   Medical and dental expenses                                                                                     11.                        $50.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                                      12.                       $200.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                                13.                         $0.00

 14. Charitable contributions and religious donations                                                                  14.                       $500.00

 15. Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                       15a.                       $15.00
       15a. Life insurance
                                                                                                                       15b.                       $50.00
       15b. Health insurance
       15c. Vehicle insurance                                                                                          15c.                      $253.00

       15d. Other insurance. Specify:                                                                                  15d.                        $0.00

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                                        16.                         $0.00

 17. Installment or lease payments:
                                                                                                                       17a.                      $280.00
       17a. Car payments for Vehicle 1
                                                                                                                       17b.
       17b. Car payments for Vehicle 2
                                                                                                                       17c.                      $277.00
       17c. Other. Specify:                   Land Payment
                                                                                                                       17d.
       17d. Other. Specify:

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                            18.                         $0.00

 19. Other payments you make to support others who do not live with you.
       Specify: Land Payment                                                                                           19.                       $277.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                                20a.                        $0.00
       20b. Real estate taxes                                                                                          20b.                       $50.00
       20c. Property, homeowner’s, or renter’s insurance                                                               20c.                        $0.00
       20d. Maintenance, repair, and upkeep expenses                                                                   20d.                        $0.00
       20e. Homeowner’s association or condominium dues                                                                20e.                        $0.00




Official Form 106J                                                              Schedule J: Your Expenses                                                  page 2
                            Case 19-20140    Doc 11    Filed 10/07/19     Entered 10/07/19 14:52:58    Desc Main Document    Page 37 of 40


 Debtor 1              Tosha                Yvette                  Moore                                       Case number (if known) 19-20140-BTR-13
                       First Name           Middle Name              Last Name



 21. Other. Specify:                                                                                                  21.     +                  $0.00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                                    22a.                   $3,299.00

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                            22b.                       $0.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                                 22c.                   $3,299.00


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                               23a.                   $5,664.84

      23b. Copy your monthly expenses from line 22c above.                                                            23b.    –              $3,299.00

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                                      23c.                   $2,365.84
            The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ✔ No.
      ❑              None
      ❑Yes.




Official Form 106J                                                             Schedule J: Your Expenses                                                 page 3
                                  Case 19-20140             Doc 11        Filed 10/07/19           Entered 10/07/19 14:52:58                  Desc Main Document               Page 38 of 40



 Fill in this information to identify your case:

  Debtor 1                         Tosha                         Yvette                      Moore
                                  First Name                    Middle Name                 Last Name

  Debtor 2
  (Spouse, if filing)             First Name                    Middle Name                 Last Name

  United States Bankruptcy Court for the:                                             Eastern District of Texas

  Case number                             19-20140-BTR-13                                                                                                                           ❑      Check if this is an
  (if known)                                                                                                                                                                               amended filing


Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical
Information                                                                                                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.


 Part 1: Summarize Your Assets


                                                                                                                                                                                            Your assets
                                                                                                                                                                                            Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B...........................................................................................................                                          $49,920.00


    1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................                                               $68,390.50


    1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................                                         $118,310.50



 Part 2: Summarize Your Liabilities



                                                                                                                                                                                            Your liabilities
                                                                                                                                                                                            Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......                                                                                  $111,498.24

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                                 $5,842.77
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................................                                                       +                 $84,622.78


                                                                                                                                                                  Your total liabilities                    $201,963.79

 Part 3: Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I..........................................................................................                                                       $5,664.84


 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J..................................................................................                                                                     $3,299.00




Official Form 106Sum                                                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                page 1 of 2
                           Case 19-20140       Doc 11    Filed 10/07/19     Entered 10/07/19 14:52:58       Desc Main Document           Page 39 of 40


 Debtor 1             Tosha                  Yvette                   Moore                                               Case number (if known) 19-20140-BTR-13
                      First Name             Middle Name               Last Name



 Part 4: Answer These Questions for Administrative and Statistical Records



6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
   ❑    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
   ✔
   ❑    Yes



7. What kind of debt do you have?
   ✔
   ❑    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
        family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

   ❑    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                                      $1,747.81




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                       Total claim

       From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)                                                                                      $0.00



    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                                          $2,237.77



    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                                   $0.00



    9d. Student loans. (Copy line 6f.)                                                                                                $45,293.00



    9e.Obligations arising out of a separation agreement or divorce that you did not report as priority                                   $0.00
       claims. (Copy line 6g.)



    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                         +                      $0.00



    9g. Total. Add lines 9a through 9f.                                                                                              $47,530.77




Official Form 106Sum                                    Summary of Your Assets and Liabilities and Certain Statistical Information                                 page 2 of 2
                            Case 19-20140          Doc 11   Filed 10/07/19   Entered 10/07/19 14:52:58      Desc Main Document         Page 40 of 40



 Fill in this information to identify your case:

  Debtor 1                   Tosha                    Yvette            Moore
                             First Name              Middle Name       Last Name

  Debtor 2
  (Spouse, if filing)        First Name              Middle Name       Last Name

  United States Bankruptcy Court for the:                           Eastern District of Texas

  Case number                      19-20140-BTR-13                                                                                          ❑    Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                                     12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
   ❑Yes. Name of person                                                                   . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                            (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are true and correct.




   ✘ /s/ Tosha Yvette Moore
        Tosha Yvette Moore, Debtor 1                                         ✘
        Date 10/07/2019                                                          Date
                MM/ DD/ YYYY                                                            MM/ DD/ YYYY




Official Form 106Dec                                             Declaration About an Individual Debtor's Schedules
